OFFlCE           OF        THE        ATTORNEY                                        GENERAL              OF TEXAS
                                                          AUSTIN




Honorable Dar&d Cole
County Auditor
Stephens County
Breokenridge,            Texas

Dear   Sir:




utaa, reads am



                                                                                reties, in the sum
                                                                               payable to the oounty
                                                                              4 rafthrul perronneno4

                          on4 in writtng, stating that
                         y cualiried under the prori-
                       remente or this title, end g.i*lq
                       ions or private or publia trust
                       ro held, end the length Of 8~~104
                      e shall rurther inolude in hfe
     oath that & ~111 not perrbnally be Interested
     in any dontreot with the countysw,
               -.
          ~h15    article we hotion   4 0r Senate Bill 258 of
the 29th Legislature or Tsxee, Regular Seselon 1905, aad
was olearly within the caption of the aot. Beeider the same
wea oodlriad as Article 1049, Rsrfaed Civil Statutse, in thr
revision or the statutes in 1925. It her not been emended
SlILO4.
                                                                                  2


                -_.--        ._    _..~   .-.._..   -..   --....-..   .   .   .   .   ..__    .___-.,---   _-y.    .---“.“^*Y--..   ---.---   .__._..“.
                                                       ,- --..
                                         ..
                                                                 124   .




Honorable DaTld Cole, Page 8


          The Ease or Amerloan Indamnitp Company vb Red
River HatIonal'%nk, 133 S. W. (Zd) 4773,holds that ArtI-
ole 1649, Revised Civil Statutes, riqulres the oountp
audItor to take the'reguleroath end a spsoial oath. ThIe
ease also holds that the pux!poeeof Article 1648, Revised
civil Stetutea (whloh presorlbes the qualIriaatIon8of
the county auditor), was to proteot the Intsrentr or the
county.
          Yiedo not find that any oiths provIsIons or our
State Constitution hare been violated by this artiole. .
          It Is our opinion that the artfole Is oonstltu-
tlonal and mandatory.
                                   Vsrp truly.yours
                               ATTORNXY @ENFiX.% CG’TlXAS